            Case 3:18-bk-00300-JAF      Doc 71    Filed 10/24/19    Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

In re                                                   Case No. 3:18-bk-00300-PMG

VALERIE JOYCE BARNES,

                  Debtor.
_________________________________/

                           NOTICE OF SCHEDULING MEDIATION

       Pursuant to the Court’s Mortgage Modification Mediation Order, this case is hereby
scheduled for mediation. The Mediator selected by the parties is Jerrett M. McConnell.

    1. LOCATION: The Mediation Conference shall begin at 3:00 p.m. EST on Thursday,
       October 31, 2019. The parties shall appear in person at 6100 Greenland Rd., Unit
       603, Jacksonville, FL 32258 or by conference telephone on the conference line 1-712-
       770-4010, Pin: 614-769. The time allotted for the Mediation is 1 hour. The Mediation
       shall continue until impasse, adjourned or terminated by the Mediator.
    2. ATTENDANCE: The following persons are required to appear in person or by telephone
       at the Mediation session:
                   • The Debtor’s counsel
                   • The Debtor
                   • Counsel for Creditor
                   • Designated Creditor’s representative
    3. COMMENTS: Please notify me at least 24 hours in advance if the parties desire to
       continue or cancel the scheduled mediation.

        DATED: October 24, 2019.


                                                 Respectfully submitted,

                                                 /s/ Jerrett M. McConnell
                                                 ____________________________
                                                 JERRETT M. McCONNELL
                                                 Florida Bar #0244960
                                                 6100 Greenland Rd., Unit 603
                                                 Jacksonville, FL 32258
                                                 Phone (904) 570-9180
                                                 jmcconnell@mcconnelllawgroup.com
